Citation Nr: 1629160	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-19 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for liver disability, claimed as swollen liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel








INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter in October 2014 and December 2015.

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2008.  However, the Veteran withdrew his request for a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In December 2015, the Board also remanded the issue of entitlement to service connection for migraine headaches.  In a January 2016 rating decision, the VA Appeals Management Center granted entitlement to service connection for headaches, also claimed as migraines.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The competent evidence of record not show that the Veteran had a diagnosis of a liver disability during the appeal period or in proximity thereto.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, identified private treatment records, VA treatment records, and Social Security Administration disability records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination or VA opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in March 2015 and a VA opinion in January 2016 as to the claim for entitlement to service connection for a liver disability.  The examiners who conducted the March 2015 VA examination and provided the January 2016 VA opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the issue of whether the Veteran had a diagnosable liver disability during the appeal period or in proximity thereto.  The examiners provided supporting explanation and rationale for all conclusions reached.  The examination and opinion were thorough, and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examination and opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in October 2014 and December 2015.  In relevant part, the October 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to identify any outstanding, relevant VA and non-VA treatment, obtained any identified records, and associate them with the record; provide the Veteran a VA examination to determine whether the Veteran has a current liver disability that is related to his active service; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2014 Board remand, the AOJ sent the Veteran a letter in March 2015 asking the Veteran to identify treatment records.  The Veteran did not respond to the letter.  In addition, the Veteran was provided a VA examination in March 2015, and the AOJ readjudicated the claim in an April 2015 supplemental statement of the case.

In the December 2015 remand, the Board found that the March 2015 VA examination did not adequately address the issue of whether the Veteran has a current liver disability.  Accordingly, the December 2015 Board remand directed the AOJ to obtain a VA addendum opinion as to whether the Veteran had a current liver disability at any time during the appeal period that was or is related to his active service, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the December 2015 Board remand, the AOJ obtained a VA addendum opinion in January 2016 that was consistent with and responsive to both the October 2014 Board remand directives and the December 2015 Board remand directives, and readjudicated the claim in a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 and December 2015 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Veteran contends that he suffers from a liver disability, to include as secondary to his service-connected heart disability.  The Veteran originally claimed the disability as swollen liver.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in February 2006.

A review of the private and VA treatment records of record reveals that the Veteran had slight tenderness in the abdomen in February 2006.  Later, the Veteran was assessed as having liver congestion that resulted in an enlarged liver.  The Veteran also had elevated liver enzymes on laboratory testing.  A January 2007 discharge summary includes among the discharge diagnoses, "Chronically elevated liver function testing/enzymes: Related to right heart dysfunction and hepatic congestion."  The records do not include a diagnosis for any particular liver disability. 

To determine whether the Veteran's enlarged liver and/or elevated liver enzymes were indicative of a diagnosable liver disability, VA provided the Veteran with an examination in March 2015 and with an addendum opinion in January 2016.  The March 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the medical treatment records showing that the Veteran had enlarged liver, nausea, vomiting, and increased liver enzymes in 2006 and that such symptoms were believed to be secondary to heart failure.  The examiner further noted that the Veteran had a heart transplant in 2007, and that the Veteran had no knowledge of any current liver impairment.  The examiner found that the Veteran does not have any signs or symptoms attributable to chronic or infectious liver diseases, does not have hepatitis C or cirrhosis, and has not suffered a liver injury.  The examiner concluded that "no current liver impairment is present by any measure."

The VA clinician who provided the January 2016 VA addendum opinion reviewed the record, and opined that the Veteran's liver enzymes were elevated transiently during an episode of congestive heart failure and then returned to normal.  The elevation in enzymes is not considered liver disease, was part and parcel to the episode of chronic heart failure, which causes liver congestion, and was corrected as soon as the chronic heart failure was controlled.  The examiner concluded that the Veteran's liver is not diseased, and that the Veteran's elevated liver enzymes and enlarged liver are not indicative of a chronic liver disability.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a current liver disability during the appeal period or in proximity thereto that was incurred in or is otherwise related to his active service.  As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the competent medical evidence of record does not show that the Veteran had a diagnosed liver disability at any point during or in proximity to the appeal period.  In this regard, the Board affords significant probative weight to the March 2015 and January 2016 VA examiners' findings.  The VA examiners considered the medical evidence of record showing transient elevated liver enzymes and liver congestion, as well as the Veteran's subjective complaints provided on examination.  The VA examiner concluded that there is no objective clinical evidence of disease or pathology of the Veteran's liver to provide a basis for diagnosis.  The Board notes that the record is absent for any evidence that the Veteran reported liver-related symptoms during active service.  Furthermore, there is no indication that the Veteran was provided a diagnosis of a liver disability during the appeal period or in proximity thereto.  Thus, the Veteran does not currently have a diagnosed liver disability, nor has he had such a diagnosed disability at any point during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement for a current disability is met if a disability was present at any point during the claim period). 

The Board recognizes that the Veteran has reported that he experienced a swollen liver.  The record supports his reports, as the medical treatment records include findings of liver congestion and enlarged liver.  The medical treatment records also show that the Veteran had transient elevated liver enzymes.  However, the Veteran is not competent to diagnose a liver disability, as doing so is a complex medical question that requires specialized medical knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran's statements do no constitute competent evidence that he has a current liver disability.  In that regard, the March 2015 and January 2016 VA examiners both noted those findings.  The January 2016 VA examiner determined that the liver congestion, liver enlargement, and transient elevated liver enzymes are symptoms of the Veteran's already service-connected heart disease and do not represent a separate diagnosable liver disability.  Furthermore, a finding of elevated liver enzymes, in and of itself, is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996).  Therefore, the record does not show that the Veteran's swollen liver or elevated liver enzymes were indicative of a liver disability subject to service-connection.

As noted above, in the absence of evidence of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current liver disability.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions and the Veteran's medical history have been considered by the VA examiners, and found to be inconsistent with a diagnosis of a liver disability.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a liver disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


